Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating various prison disciplinary rules as the result of two incidents involving the testing of his urine. Petitioner argues in this CPLR article 78 proceeding that, inter alia, the administrative determination finding him guilty of using a controlled substance was based upon a guilty plea that the Hearing Officer improperly refused to allow petitioner to withdraw and the urinalysis testing procedures were inaccurate. We cannot agree.
Although petitioner asserts that he pleaded guilty to the charge of using a controlled substance only because he believed that marihuana was classified as an opiate, petitioner’s mistaken assumption in this regard does not provide a legitimate basis for the withdrawal of his guilty plea in view of his admission that he used a controlled substance. Similarly, we do not find that the inaccuracy on the urinalysis procedure form concerning the time petitioner’s urine was removed from the refrigerator undermines the validity of the tests as this discrepancy was clarified by the testimony of the correction officer who secured the sample from petitioner and performed the initial test. Petitioner’s remaining contentions, including *793his assertions that the hearing was not completed in a timely fashion and that the Hearing Officer demonstrated bias, have been examined and found to be lacking in merit.
Cardona, P. J., Crew III, White, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.